Citation Nr: 0729035	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for hepatitis, claimed 
as the result of exposure to herbicides.  

2.  Entitlement to service connection for lymphocytosis/T-
cell abnormality, claimed as a result of exposure to 
herbicides.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to May 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the RO.  

In October 2003, the Board remanded this matter for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.  

2.  The veteran is not shown to have any disease determined 
by VA to be associated with presumed exposure to Agent Orange 
based on service in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran did not manifest complaints or findings 
referable to polyclonal lympocytosis in service or for 
several years after service.  

3.  The currently demonstrated polyclonal lymphocytosis is 
not shown to be related to any event or incident of the 
veteran's active service, including his exposure to 
herbicides, such as Agent Orange while serving in the 
Republic of Vietnam.  

4.  The currently demonstrated hepatitis B and C are show as 
likely as not to be related to risk activities during the 
veteran's active service including in the Republic of Vietnam 
when he was wounded and required blood transfusion.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by polyclonal 
lymphocytosis is not due to disease or injury that was 
incurred in or aggravated by active service, nor may its 
incurrence during service be presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by Hepatitis B and C is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February, July, September, and 
December 2004, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims.  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
December 2006 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against one of the veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, a VA examination, 
and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  



II.  Analysis

In this case, the veteran seeks service connection for 
hepatitis and lymphocytosis/T-cell abnormality, both claimed 
as a result of exposure to herbicides.  
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, VA has conceded exposure in this case.  And 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

Here, the Board notes that neither hepatitis nor polyclonal 
lymphocytosis are presumptive diseases for the purposes of 
38 C.F.R. § 3.309(e).  Presumptive service connection based 
on exposure to Agent Orange is therefore not warranted in 
this case.  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the claim of service connection for lymphocytosis.  

The Board finds, however, that the veteran's hepatitis claim 
does warrant service connection based on medical findings 
that this condition originated in service.

Here, the service records show that the veteran sustained a 
through-and-through fragment wound to the left thigh on 
January 27, 1970 while serving in the Republic of Vietnam.  
The veteran was treated and diagnosed with post fragment 
wound to the left thigh through-and-though without nerve, 
artery or bone damage.  

The veteran was noted to have a large amount of muscle loss 
and a fair amount of bleeding.  The medical records indicate 
that the veteran received approximately 3 units of blood.  
The veteran has been service-connected for this condition.  
Upon separation, scars from the fragment wound were noted.  
Otherwise, the veteran was indicated to be normal.  

Since service, the veteran has been diagnosed with hepatitis 
B and C, and has been assessed with polyclonal lymphocytosis.  
The lymphocytosis has been noted to be T-cell lymphocytosis.  

A November 1999 VA treatment note indicated that the veteran 
had a history of blood transfusion in Vietnam.  The veteran 
was noted to have had a history of IV drug use and alcohol 
abuse.  The veteran tested positive for hepatitis B surface 
antibody, but hepatitis B surface antigen was negative.  
Also, the veteran was found to have positive hepatitis C 
antibody, but negative PCR.  The veteran was not found to 
have chronic hepatitis B or C infection.  

The veteran was noted, however, to have persistent 
lymphocytosis since at least 1974.  After the veteran was 
examined, he was noted to have T-cell lymphocytosis, which 
was noted to be polyclonal by T-cell arrangement studies.  In 
this regard, the physician stated that the condition most 
likely represented reactive T-cell lymphocytosis possible due 
to a not yet identified infection or due to autoimmunity.  

Alternatively, the physician stated that it might be a sign 
of the beginning transformation secondary to Agent Orange 
exposure.  

In order to determine whether the veteran's has hepatitis or 
polyclonal lymphocytosis that had their onset in service or 
as a result of service, the veteran was afforded two VA 
examinations.  

The first examination took place in April 2003.  The examiner 
noted that the veteran had service in Vietnam and was exposed 
to Agent Orange.  The veteran's medical history was noted, 
and the examiner also noted that the veteran had started to 
use intravenous drugs while he was in Vietnam.  He had 
jaundice and also had multiple tattoos.  

After examination, the veteran was diagnosed with, among 
other things, hepatitis B and C and polyclonal lymphocytosis.  
The examiner indicated that the veteran had multiple causes 
of hepatitis, including intravenous drug use, injury to the 
left leg with multiple transfusions and multiple tattoos.  He 
also stated that "[t]he hepatitis [could] be related to 
blood transfusions provided in the service, additionally 
other causes could include intravenous drug use and obtaining 
multiple tattoos with infected needles."  

Regarding the polyclonal lymphocytosis, the April 2003 
examiner indicated that this condition was considered to be 
reactive T-cell lymphocytosis of unclear origin.  The 
examiner noted the previous VA physician's indication that 
this might be the beginning of transformation secondary to 
Agent Orange exposure, but at the present time, the physician 
indicated there was no history of conditions, which could 
cause enlargement of the lymph glands by themselves.  

In addition, the examiner stated that, "[a]t the present 
time, there [was] no relationship between the hepatitis [in] 
military service, and the lymphocytosis.  Lymphocytosis 
[could] be primary or secondary.  There is no evidence of 
chronic infections or cancers that would cause lymphocytosis. 
... At the present time, no further evaluation is required for 
lymphocytosis."  

Finally, the April 2003 examiner stated that the veteran's 
conditions "[were] not related to Agent Orange exposure in 
the service."  

In October 2006, the veteran was provided an additional VA 
examination in connection with his claims.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran's 
medical history was noted.  

The examiner noted that the date of onset for the veteran's 
hepatitis was 1970 and that he was admitted to the hospital 
at that time with a diagnosis of Jaundice.  The veteran was 
also noted to have a history of drug and alcohol abuse.  
During service the veteran was indicated to have had tattoos, 
shared toothbrushes and shaving razors, used IV drugs and 
engaged in high risk sexual practices.  The examiner also 
indicated that the veteran had diagnosed hepatitis B and C 
and that the relationship of hepatitis to time in service was 
"during service."  After examination, the veteran was 
diagnosed with hepatitis C and B viral infections.  He was 
noted to have chronic hepatitis C, but a negative viral load.  

The examiner then stated that "multiple risk factors for 
hepatitis infection include IV drug use/multiple tattoos and 
heavy alcoholism. The most likely cause of the hepatitis B/C 
infection is the intravenous drug abuse."  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's polyclonal lymphocytosis 
was caused by his military service, to include exposure to 
Agent Orange.  

Service connection will be granted to a veteran who develops 
a disease or disability in service or, for certain 
conditions, within one year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.  

Here, the evidence does not show that the veteran was found 
to have polyclonal lymphocytosis in service or within one 
year after service.  And the veteran's medical records do not 
contain medical information linking his lymphocytosis 
directly to his service or his exposure to Agent Orange.  

In addition, the Board notes that the April 2003 VA examiner 
specifically noted that the condition was of unclear origin.  
The examiner also stated that, at the present time, there was 
no relationship between the hepatitis military service, and 
the lymphocytosis.  The examiner also indicated that the 
condition was not related to Agent Orange exposure in 
service.  

In this regard, the Board notes that the November 1999 VA 
physician indicated that the veteran's lymphocytosis may be a 
sign of the beginning transformation secondary to Agent 
Orange exposure.  This statement was also noted by the April 
2003 VA examiner.  This statement, however, is ambiguous.  
And entitlement to service connection may not be based on 
speculation or remote possibility.  An unsupported opinion 
noting only that the veteran's condition "may" possibly be 
related to service or to Agent Orange exposure is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

In reaching this determination regarding the veteran's 
lymphocytosis, the Board notes that it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

With respect to the veteran's hepatitis, the Board finds that 
service connection is warranted for the veteran's hepatitis B 
and hepatitis C.  In this regard, the Board notes that both 
the April 2003 and October 2006 VA examiners found that the 
veteran's hepatitis originated in service, and that the 
veteran had several risk factors for the condition, including 
multiple tattoos, blood transfusions, and IV drug use.  

Here, the Board notes that alcoholism and IV drug use are 
generally considered to be willful misconduct on the part of 
the veteran, precluding service connection for any resulting 
disability.  38 C.F.R. § 3.301.  The veteran in this case, 
however, has multiple other risk factors that were also noted 
to have been likely causes of his condition.  Based on the 
record as a whole, therefore, the Board finds that the 
evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of service 
connection for hepatitis B and C.  The appeal to this extent 
is allowed.  



ORDER

Service connection for hepatitis B and hepatitis C is 
granted.  

Service connection for lymphocytosis/T-cell abnormality is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


